DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 7/16/2019.  Accordingly, claims 1-25 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference character 112. See at least 0067; 0084.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Specification
The disclosure is objected to because of the following informalities:

The disclosure is objected to because reference character 112 and 1c are both drawn to a valve port.   See at least 0073 and 0067.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266) in view of Zhan (US2015/0184768).

Regarding Claim 1, Shen teaches an electronic expansion valve [fig 1], comprising: a valve seat [at least the assembly of components 12, 18], wherein the valve sea has a valve chamber [See Drawing I] and is provided with a valve port [0061; fig 1; Drawing I]; 
a valve needle [24], which cooperates with the valve port to regulate a flow rate of the electronic expansion valve [0067]; 
a screw [50], wherein the screw and the valve needle [24] are floatably connected by a sleeve portion [22; 0069]; and 
a nut [66], wherein the nut is connected with the screw [50; 0073; 0084; fig 1]; wherein the valve seat [12, 18] is fixedly connected to a guiding member [20], and the sleeve portion [22] and the valve needle [24] are simultaneously guided by the guiding member [22; 0064; 0065; 0067].  Shen does not teach where the nut is connected with the screw by a thread and a nut guiding portion is provided at a lower portion of the nut.
However, Zhan teaches an electronic expansion valve [0001] having where a nut [5] is connected with a screw [4] by a thread and a nut guiding portion is provided at a lower portion of the nut [0004; 0039; fig 1].  Zhan teaches that it is known in the field of endeavor of valves to have the cooperation’s of nut and a screw via threads to provide structure that rotates the screw and thereby advantageously drives the vertical movement of the valve needle [0040; 0048].  Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the 

Regarding Claim 2, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches a guiding member [20] id formed integrally [0063; fig 1] but does not teach where the guiding member is formed integrally by cutting.  However, the limitation "...formed integrallay by cutting" impart product-by-process limitations.  How the guiding member is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113

Regarding Claim 3, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches where the valve seat [12, 18] is provided with a valve seat inner hole [Drawing I], and the guiding  member [22] is provided with a first outer edge portion [Drawing I], which is engagedly fixed to the valve seat inner hole [See Drawing I].

Regarding Claim 4, Shen, as modified, teaches the invention of Claim 3 above and Zhan teaches where a guiding member is provided with a second outer edge portion, which is engagedly fixed to the nut guiding portion [See Zhan at fig 2; See Drawing II].

    PNG
    media_image1.png
    950
    795
    media_image1.png
    Greyscale

Drawing I



    PNG
    media_image2.png
    844
    708
    media_image2.png
    Greyscale

Drawing II



Regarding Claim 5, Shen, as modified, teaches the invention of Claim 4 above and Shen teaches where an outer diameter of the first outer edge portion is larger than an outer diameter of the second outer edge portion [See Shen at fig 1; Drawing I].

Regarding Claim 6, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches where the guiding member [20] is provided with a sleeve guiding portion, an inner diameter of the sleeve guiding portion is fitted with an outer diameter of the sleeve portion for guiding the sleeve portion [See Shen at fig. 1; Drawing I].

Regarding Claim 7, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches where the guiding member [20] is further provided with a valve needle guiding portion, an inner diameter of the valve needle guiding portion is fitted with an outer diameter of the valve needle for guiding the valve needle [See Shen at fig. 1; Drawing I].

Regarding Claim 8, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches where a lower end of the guiding member [20] is partially located in the valve chamber [See Shen at fig. 1; Drawing I].

Regarding Claim 9, Shen, as modified, teaches the invention of Claim 1 above and Zhan teaches where a top of a sleeve portion is provided with an end plate portion, and a lower end of the screw is fixedly connected to a boss; the boss is provided with a boss thrust surface, the end plate portion is provided with an end plate thrust surface, and the boss thrust surface is provided opposite to the end plate thrust surface [See Zhan at fig. 2; Drawing II].
Regarding Claim 10, Shen, as modified, teaches the invention of Claim 1 above and Shen teaches where a first spacer [36] is provided between the valve needle [24] and the sleeve portion [22; 0067; fig. 2].

Regarding Claim 13, Shen, as modified, teaches the invention of Claim 1 above and Zhan teaches wherein a top of the sleeve portion is provided with the end plate portion, and the lower end of the screw is fixedly connected to the boss; a spring and a point contact or a line contact are provided between the boss and the valve needle [See Zhan at fig. 2; Drawing II].

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266) and Zhan (US2015/0184768) as applied to claim 10 above, and further in view of Ohuchi (US2010/0181514).

Regarding Claim 11, Shen, as modified, teaches the invention of Claim 10 above but does not teach wherein the sleeve portion has a sleeve lower end plate portion, the valve needle has a flange, which has a valve needle lower flange portion, and a first spacer is provided between the sleeve lower end plate portion and the valve needle lower flange portion.  
However, Ohuchi teaches a motor driven valve for flow control of a refrigerant [0004] where a sleeve portion [10] has a sleeve lower end plate portion [10c], the valve needle [12] has a flange [12a], which has a valve needle lower flange portion [at least the low part of 12a], and a first spacer [16] is provided between the sleeve lower end plate portion [10c] and the valve needle lower flange portion [12a; 0051-0054; figs 1A & 1B]. Ohuchi teaches that it is known in the field of endeavor of valves to provide a 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Shen to  have wherein the sleeve portion has a sleeve lower end plate portion, the valve needle has a flange, which has a valve needle lower flange portion, and a first spacer is provided between the sleeve lower end plate portion and the valve needle lower flange portion in view of the teachings of Ohuchi in order to provide a spacer to secure the upper portion of the valve needle and thereby secure the functioning of valve.

Regarding Claim 12, Shen, as modified, teaches the invention of Claim 11 above and whereas Shen does not teach wherein the first spacer is made of a PTFE -filled graphite or a metal sheet coated with PTFE, however, it has been held that selection of a known material based on its suitablity for its intended purpose supports an obviousness determination and would involve only routine skill in the art. MPEP 2144.07.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266) and Zhan (US2015/0184768) as applied to claim 13 above, and further in view of Zhan et al. (US2015/0114495, hereinafter Zhan 495).

Regarding Claim 14, Shen, as modified, teaches the invention of Claim 13 above but does not teach wherein an inner side of the sleeve portion is further provided with a supporting member, which has a supporting boss, and the spring abuts against the supporting boss.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Shen to  have wherein an inner side of the sleeve portion is further provided with a supporting member, which has a supporting boss, and the spring abuts against the supporting boss in view of the teachings of Zhan 495 in order to provide structure that support the end of spring member and thereby secure the functioning of valve.

Regarding Claim 15, Shen, as modified, teaches the invention of Claim 14 above and Zhen 495 teaches wherein a bottom of the supporting boss is provided with a spherical portion [figs 4 & 5; Drawing III].

Regarding Claim 16, Shen, as modified, teaches the invention of Claim 15 above and Zhan 495 teaches wherein a second spacer is provided between the spherical portion and the valve needle [Drawing III].

    PNG
    media_image3.png
    886
    769
    media_image3.png
    Greyscale


Drawing III


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266), Zhan (US2015/0184768) and Zhan et al. (US2015/0114495, hereinafter Zhan 495) as applied to claim 14 above, and further in view of Futami et al. (JP2002295712A).

Regarding Claim 17, Shen, as modified, teaches the invention of Claim 14 above but does not teach wherein a top of the valve needle is provided with a recess, which is provided with a sphere and the sphere abuts against the bottom of the supporting boss.
However, Futami teaches an electromagnetic control valve [0001]  wherein a top of a valve retainer [30] is provided with a recess [30a], which is provided with a sphere [32] and the sphere  abuts against the bottom of a supporting boss [29; 0022; 0023]. Futami teaches that it is known in the field of endeavor of valves to provide structure that support a ball and thereby secure the functioning of valve.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Shen to have wherein a top of the valve needle is provided with a recess, which is provided with a sphere and the sphere abuts against the bottom of the supporting boss in view of the teachings of Futami in order to provide structure that support a ball and thereby secure the functioning of valve.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266), Zhan (US2015/0184768) and Zhan et al. (US2015/0114495, hereinafter Zhan 495) as applied to claim 14 above, and further in view of Okano (JPH10220926A).


Regarding Claim 18, Shen, as modified, teaches the invention of Claim 14 above but does not teach wherein the bottom of the supporting boss is provided with a recessed portion, the top of the valve needle is provided with a recess, and a sphere is provided between the recess and the recessed portion.
However, Okano teaches an expansion valve [0001] having wherein a bottom of a supporting boss [172] is provided with a recessed portion [0039], the top of a valve needle [at least the assembly of 173, 147a] is provided with a recess [at least the recess in part 173], and a sphere [171] is provided between the recess and the recessed portion [0038; fig. 5]. Okano teaches that that this arrangement holds the sphere and secures axial movement of the valve [0039].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Shen to  have wherein the bottom of the supporting boss is provided with a recessed portion, the top of the valve needle is provided with a recess, and a sphere is provided between the recess and the recessed portion in view of the teachings of Okano in order to hold the sphere and secures axial movement of the valve.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266) and Zhan (US2015/0184768) as applied to claim 13 above, and further in view of Kim et al. (US6220571).

Regarding Claim 19, Shen, as modified, teaches the invention of Claim 13 above but does not teach wherein the top of the valve needle is provided with a recess, which is provided with a sphere and the sphere directly abuts against the spring.
However, Kim teaches an electronic expansion valve [fig 2] wherein the top of a valve needle [73] is provided with a recess [See fig 3], which is provided with a sphere 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Shen to have wherein the top of the valve needle is provided with a recess, which is provided with a sphere and the sphere directly abuts against the spring in view of the teachings of Kim in order to hold the sphere and provides axial movement that secure closure of the valve.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2015/0048266) and Zhan (US2015/0184768) as applied to claim 1 above, and further in view of Cook et al. (JP2005201272A).

Regarding Claim 20, Shen, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the valve needle comprises a main body portion, a first tapered section, a second tapered section, a third tapered section and a fourth tapered section, the first tapered section is arranged adjacent to the main body portion, each tapered section is provided in a listed sequence and the tapered angles of each tapered section that is successively provided are different.
However, Cook teaches a valve needle for an injection nozzle [0001] having where  the valve needle [22] comprises a main body portion [27], a first tapered section [29], a second tapered section [31], a third tapered section [33] and a fourth tapered section [35], the first tapered section is arranged adjacent to the main body portion, each tapered section is provided in a listed sequence and the tapered angles of each tapered section that is successively provided are different [0029-0031; figs 2 & 2a].  Cook 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Shen to  have where the valve needle comprises a main body portion, a first tapered section, a second tapered section, a third tapered section and a fourth tapered section, the first tapered section is arranged adjacent to the main body portion, each tapered section is provided in a listed sequence and the tapered angles of each tapered section that is successively provided are different in view of the teachings of Cook in order to provide  a valve needle with tapered angles in order to control fluid flow.

Regarding Claim 21, Shen, as modified, teaches the invention of Claim 20 above but does not teach where the tapered angles of the second tapered section, the third tapered section and the fourth tapered section satisfy a following relationship: Θ 3> Θ 2, Θ 3> Θ 4, Θ 4> Θ 2; wherein Θ2 is the tapered angle of the second tapered section, Θ3 is the tapered angle of the third tapered section, and Θ4 is the tapered angle of the fourth tapered section.  However, Cook teaches that the angles Θ2, Θ3 and Θ4 are adjustable between 0.5° to 30° and that cone angles are selected in order to ensure balanced seat wear [0042]. Thus, cone angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result ensuring balanced seat wear.   
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein where the tapered angles of the second tapered section, the third tapered section and the fourth tapered section 

Regarding Claim 22, Shen, as modified, teaches the invention of Claim 21 above and Cook teaches where the third tapered section has a tapered angle Θ3 in a range of 35° ± 10° [0042].

Regarding Claim 23, Shen, as modified, teaches the invention of Claim 21 above but does not teach where in the tapered angle Θ4 of the fourth tapered section and the tapered angle of the third tapered section satisfy a following relationship Θ3-Θ4≈10°. However, Cook teaches that the angles Θ2, Θ3 and Θ4 are adjustable between 0.5° to 30° and that cone angles are selected in order to ensure balanced seat wear [0042]. Thus, cone angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result ensuring balanced seat wear.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where in the tapered angle Θ4 of the fourth tapered section and the tapered angle of the third tapered section satisfy a following relationship Θ3-Θ4≈10° in order to achieve ensure balanced seat wear.


Regarding Claim 24, Shen, as modified, teaches the invention of Claim 20 above but does not teach where the first tapered section has a tapered angle 1 in a range of 50° ± 15°. However, Cook teaches that the angles Θ2, Θ3 and Θ4 are adjustable between 0.5° to 30° and that cone angles are selected in order to ensure balanced seat wear [0042]. Thus, cone angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result ensuring balanced seat wear.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where the first tapered section has a tapered angle 1 in a range of 50° ± 15° in order to achieve ensure balanced seat wear.
For clarity, the limitation “50” has been interpreted as meaning 50°.

Regarding Claim 25, Shen, as modified, teaches the invention of Claim 20 above but does not teach wherein the tapered angle Θ2 of the second tapered section satisfies a following relationship 3° < Θ2 < 10°. However, Cook teaches that the angles Θ2, Θ3 and Θ4 are adjustable between 0.5° to 30° and that cone angles are selected in order to ensure balanced seat wear [0042]. Thus, cone angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result ensuring balanced seat wear.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the tapered angle Θ2 of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.